Citation Nr: 0218504	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  94-42 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral cataracts, 
claimed as due to exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1957 
to February 1959.  Prior to 1957, the veteran served in 
the Naval Reserve.  

Previously this case was before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of 
Appeals for Veterans Claims (CAVC).  The CAVC vacated a 
decision entered by the Board in April 1997, in which it 
was determined that new and material evidence had not been 
submitted to reopen previously denied claims seeking 
service connection for lymphadenopathy and bilateral 
cataracts.  The CAVC noted in its decision that, after the 
Board issued its decision, the legal standard the Board 
had applied in reaching its conclusion was invalidated by 
the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
Accordingly, the veteran's case was returned to the Board 
in order for the Board to apply the holding in Hodge.

The Board has undertaken a thorough review of the 
appellant's appeal in light of the significant changes, 
with respect to the law governing the reopening of 
previously finally denied claims, wrought by the caselaw 
of both the CAVC and the Court of Appeals for Federal 
Circuit.  In our review of the claims file at this time, 
we have concluded that, notwithstanding our previous, now 
vacated, decision, the record does not appear to 
satisfactorily demonstrate that the veteran had received a 
previous final denial of a claim of service connection for 
lymphadenopathy and bilateral cataracts.  Rather, the 
record indicates that he has made a continuous effort to 
prosecute his original (November 1991) application for 
these benefits.

In this regard, it is observed a perfected appeal to the 
Board of a particular decision entered by a Department of 
Veterans Affairs (VA) Regional Office (RO) consists of a 
notice of disagreement in writing received within one year 
of the decision being appealed and, after a statement of 
the case has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the 
case or within the remainder of the one-year period 
following notification of the decision being appealed.  In 
the veteran's case, his original claim was denied in a 
March 1992 rating action.  A letter he addressed to the 
"Chief Benefits Director" at the VA Central Office in 
Washington, DC, and which was referred to the RO in 
September 1992, may be construed as a notice of 
disagreement.  A statement of the case addressing this 
claim was issued by the RO to the veteran in July 1993, 
and the veteran submitted a substantive appeal regarding 
the matter later that month.  When the procedural facts 
are viewed in this light, there is no final decision which 
the veteran has to reopen and, therefore, the appropriate 
characterization of the issue on appeal is as set forth on 
the front page of this decision.

In June 1999 the Board denied entitlement to service 
connection for lymphadenopathy and remanded the issue of 
entitlement to service connection for bilateral cataracts 
for certain evidentiary and procedural development.  

The Board regrets any confusion this re-characterization 
of the issue on appeal may cause, but we observe that the 
change, in fact, works to the veteran's benefit, since he 
need not now overcome the hurdle of presenting new and 
material evidence to reopen his claim before the Board may 
examine its underlying merits.  Rather, the Board may now 
proceed directly to the merits of the veteran's claim.


FINDINGS OF FACT

1.  The veteran's DD Form 1141 indicates that he was 
exposed to a dosage of ionizing radiation of no greater 
than 46.59 roentgens.  

2.  There is no medical evidence that the veteran had 
bilateral cataracts in service or for many years 
thereafter.

3.  The VA Chief Public Health and Environmental Hazards 
officer has opined that it is unlikely that the veteran's 
bilateral cataracts can be attributed to exposure to 
ionizing radiation in service.


CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
active military service, to include exposure to ionizing 
radiation in service.  38 U.S.C.A. § 1131, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to the veteran's service medical records, he 
underwent an enlistment examination in January 1953 for 
Naval Reserve duty.  Eye trouble was noted on his report 
of medical history.  

In January 1957, the veteran underwent a physical 
examination in conjunction with his call-up for active 
duty.  On his report of medical history, he denied a 
history of eye trouble.  His February 1959 examination for 
release to inactive duty revealed normal eyes, pupils, and 
ophthalmoscopic evaluations.  

According to a DD Form 1141 (Record of Exposure to 
Ionizing Radiation), the veteran was exposed to ionizing 
radiation from March to October 1959.  The total estimated 
cumulative dose was 49.56 roentgens.  

The veteran underwent VA examination in May 1959.  No 
significant abnormalities of the eyes were noted.

In November 1991, the veteran submitted a claim seeking 
service connection for bilateral cataracts.  On a Form 21-
4138 (Statement in Support of Claim) dated in November 
1991, the veteran said that he was exposed to radiation 
between February 1957 and February 1959, while working as 
a radar operator on an aircraft.  He said that he was 
exposed to radiation at the rate of 1.5 roentgens per 
hour.  He reported that he had recently developed 
cataracts in both eyes.

Private medical records were obtained, dated in September 
1963, which show that the veteran was seen with complaints 
of irritation of the right eye.  An eye examination noted 
conjunctivitis and that the cornea was clear.

Also obtained were VA outpatient treatment records, dated 
from August 1986 to March 1987, showing that the veteran 
was seen in the optometry clinic.  He was diagnosed with 
retinal dysplasia, left eye and marginal infiltrates.  
Also noted was "PSC" probably congenital.  

Other VA outpatient treatment records, dated in April 
1991, show that the veteran was diagnosed with bilateral 
posterior subcapsular cataracts, right eye greater than 
the left.

During a January 1994 hearing before a Hearing Officer at 
the RO, the veteran testified that, while in active 
service, he had served as a radar operator aboard an 
electronics-laden aircraft.  He testified that he had 
undergone private cataract surgery in 1992.  He submitted 
several articles concerning the potential relationship 
between ionizing radiation and cancer.  He also submitted 
a letter from Dr. RL, dated in September 1992, to the 
effect that the most probable explanation for the 
veteran's cataracts was due to aging, rather than 
radiation exposure.

The veteran underwent VA eye examination in May 1994.  The 
examination report noted that visual acuity in the right 
eye, best corrected, was 20/20; in the left eye, best 
corrected, was 20/20; and, at near, best corrected was 
20/20 in the right eye and 20/20 for the left eye. The 
veteran had neither diplopia nor visual field defects.  He 
had a mild cataract in the left eye, with no effects on 
his vision.  In an August 1994 addendum to the May 1994 
examination report, the same VA examiner stated that the 
veteran had no evidence of posterior subcapsular 
cataracts.  

In further support of his claim, the veteran submitted 
excerpts of literature regarding radiation protection and 
radiation exposure dosage.   

Private medical records dated from August 1991 to July 
1998 show the veteran was diagnosed and treated for 
bilateral posterior subcapsular cataracts.  

The veteran underwent a VA examination in April 2000.  
Clinical evaluation revealed a posterior subcapsular 
cataract in the left eye, about +3, and anterior cortical 
cataract, about a +2.  The examiner noted that the veteran 
had cataracts in 1991 which were removed when he was in 
his 50s, noted to be quite early compared to normal.  It 
was further noted that the current cataract was found when 
the veteran was in his mid 60s, and that both were 
possibly due to radiation exposure that was the result of 
his military experience.

In an April 2000 statement, EG, MD, reported that an 
examination of the veteran's left eye revealed posterior 
subcapsular cataract and, in the temporal periphery, a 
small area of congenital hypertrophy of the retinal 
pigment epithelium.  Dr. G. stated that the fact that the 
veteran had a cataract in the right eye in his 50s and at 
the present time a posterior subcapsular cataract in the 
other eye, made it possible that it was indeed due to 
radiation exposure.  

In a June 2002 memorandum to the VA Under Secretary for 
Benefits, the RO requested an opinion as to the 
relationship between exposure to X-ray radiation and the 
veteran's development of posterior subcapsular cataracts.  
In turn, the Director of the Compensation & Pension (C&P) 
Service referred the matter to the Under Secretary for 
Health, asking whether it was likely, unlikely, or at 
least as likely as not that the veteran's posterior 
subcapsular cataracts were the result of exposure to X-ray 
radiation in service.

In a June 2002 memorandum, the VA Chief Public Health and 
Environmental Officer noted that the veteran's DD Form 
1141 estimated that he was accidentally exposed to a dose 
of ionizing radiation from X-rays, during military 
service, of 46.59 roentgens.  It was noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
does not provide screening doses for cataracts.  It was 
further reported that, according to information in Health 
Effects of Exposure to Low Levels of Ionizing Radiation 
(BEIR V), 1990, page 363, the threshold dose of radiation 
resulting in lens opacities in atomic bomb survivors was 
about 60-150 rads, while the threshold for persons treated 
with X-rays to the eye is about 200-500 rads.  Finally, 
the Chief Public Health and Environmental Officer stated 
that an exposure to one roentgen of X-rays results in an 
absorbed dose of slightly less than one rad (citing 
Mettler and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, page 8).  In light of the above, the VA 
expert proferred the opinion that it is unlikely that the 
veteran's cataracts could be attributed to exposure to 
ionizing radiation in service. 

II.  Legal Analysis

A.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (nowcodified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain 
claims that were finally denied during the period from 
July 14, 1999, to November 9, 2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases, which had been decided by 
the Board before the VCAA, but were pending in Court at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the 
supplemental statement of case (SSOC), and associated 
correspondence issued since the veteran filed his original 
claim, the veteran has been given notice of the 
information and/or medical evidence necessary to 
substantiate his claim.  The veteran was advised that if 
he adequately identified relevant records with names, 
address and approximate dates of treatment that the RO 
would attempt to obtain evidence on his behalf.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).

As noted earlier, the Board remanded the veteran's claim 
to the RO for further development.  That remand discussed 
the procedures for adjudicating ionizing-radiation claims, 
and expressly advised the veteran that VA would attempt to 
secure any and all evidentiary items which the veteran 
would identify, to include any health care providers who 
had treated him for a relevant disorder and particular 
named physicians.  Such development was undertaken in 
accordance with the Board's directives.  Moreover, the 
SSOC provided to the veteran and his representative in 
July 2002 set out the entirety of 38 C.F.R. § 3.311 
(2002), which enumerates all the pertinent types of 
evidence to be secured and considered in such claims.  
And, finally, the veteran, in a subsequent July 2002 
letter to the RO, further advanced his arguments on 
appeal, and asked that his case be forwarded to the Board 
for decision.  It is thus clear that substantial notice 
and awareness of the requirements of the VCAA have been 
established in this matter.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board 
therefore finds that no useful purpose would be served in 
again remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 
5107(b)).

B.  Legal Analysis

Pursuant to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). 

"A veteran seeking disability benefits must establish . . 
. the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that 
"[t]he regulations regarding service connection do not 
require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 
Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  It is equally clear, however, 
that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

There are, essentially, three ways in which a veteran may 
establish service connection for disability which he or 
she believes to be caused by exposure to ionizing 
radiation in service.  First, a presumption of service 
connection may be granted for a "radiation-exposed 
veteran" if certain statutory requirements are satisfied 
regarding the circumstances of the claimed exposure.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), amended by 67 
Fed. Reg. 3612-3616 (Jan. 25, 2002) effective March 26, 
2002 (adding cancers of the bone, brain, colon, lung, and 
ovary to the list of diseases that may be presumptively 
service-connected).  A radiation-exposed veteran means a 
veteran who, while serving on active duty, participated in 
a "radiation-risk activity" as defined in 38 C.F.R. § 
3.309(d)(3)(ii).  Those activities involve onsite 
participation in a test involving the atmospheric 
detonation of a nuclear device or military duty involving 
the occupation of Japan during the period from August 6, 
1945, to July 1, 1946.  See 67 Fed. Reg. 3,612-3,616 (Jan. 
25, 2002) (amending the definition of "radiation risk" to 
include the veteran's presence at certain other 
locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets 
certain specified conditions, including exposure to 
ionizing radiation in service, may be granted service 
connection for one of the 24 disorders listed therein.

Third, where competent evidence is presented which traces 
causation of the claimed disability to a condition or 
event during service, direct service connection can be 
established, without the need to meet the conditions for 
the presumptions above, under 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997); cert. denied, 118 S. Ct. 1171 (1998).  See 
also McGuire v. West, 11 Vet. App. 274 (1998).

The veteran's claim in this case is one based upon 
occupational exposure to ionizing radiation during 
service.  Such a claim is cognizable under the provisions 
of 38 C.F.R. § 3.311.  If a claim for service connection 
is based upon occupational exposure to ionizing radiation, 
and it is established that a radiogenic disease first 
became manifest after service and was not manifest to a 
compensable degree within any presumptive period as 
specified in 38 C.F.R. § 3.307 or § 3.309, the following 
factors will be examined: (1) whether the veteran 
participated in an activity that would have exposed him 
ionizing radiation (determined by making an assessment of 
the size and nature of the radiation dose); (2) whether 
the veteran subsequently developed a radiogenic disease, 
as recognized by statute; and (3) whether the disease 
first became manifest within a specific period after 
radiation exposure.  38 C.F.R. § 3.311(a), (b)(5).  The 
determination of service connection based upon ionizing 
radiation exposure is then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the VA Under 
Secretary for Health or an outside consultant.  38 C.F.R. 
§ 3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, non-service-related condition or event is 
more likely the cause of the disease.  38 C.F.R. § 
3.311(g).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation 
dose or doses received in service.  38 C.F.R. § 
3.311(a)(1).  In all claims involving radiation exposure, 
other than from participation in atmospheric nuclear 
weapons test participation and/or Hiroshima and Nagasaki 
occupation, a request will be made of the Department of 
Defense for any available records concerning the veteran's 
exposure to radiation.  These records normally include, 
but may not be limited to, the veteran's Record of 
Occupation Exposure to Ionizing Radiation (reported on DD 
Form 1141), if maintained; service medical records; and 
other records that may contain information pertaining to 
the veteran's radiation exposure in service.  All such 
records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based upon available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The veteran's service medical records are entirely 
negative to complaints of, or treatment for eye problems 
other than refractive error.  When he was examined for 
separation in February 1959, the veteran's eyes, pupils, 
and ophthalmoscopic evaluations were normal.  The 
veteran's DD Form 1141 reflects exposure to X-rays (radar) 
radiation from March to October 1957 was 46.59 roentgens 
accumulative total dose.

In the instant case, it is conceded that the veteran is 
considered "radiation exposed" for service connection 
purposes.  However, cataracts are not listed under 38 
C.F.R. § 3.309(d) (2002), and thus a rebuttable 
presumption of service connection does not arise.

Cataracts are, however, listed under 38 C.F.R. § 
3.311(b)(2)(xvi) (2002) as among the "radiogenic" 
diseases.  When manifested 6 months or more after 
exposure, in an ionizing radiation exposed veteran, 
posterior subcapsular cataracts may be related to such 
exposure for benefits purposes.  As indicated above, a 
grant of service connection for a "radiogenic" disease may 
be established if the VA Under Secretary for Benefits 
determines that such disease is, in fact, related to a 
particular veteran's exposure to ionizing radiation 
exposure while in service.

Having reviewed the complete record before us, the Board 
concludes that a preponderance of the evidence is against 
the veteran's claim.  A review of the evidence reflects 
that, while the veteran was accidentally exposed to X-ray 
radiation from March to October 1957; however, due to the 
degree of exposure dosage of ionizing radiation from X-
rays, the VA Chief Public Health and Environmental Hazards 
Officer (CPHEHO) concluded that the it was unlikely that 
the veteran's cataracts could be attributed to exposure to 
ionizing radiation in service.

The Board notes the record includes several earlier 
opinions that, in contrast to CPHEHO's opinion, suggest 
that the veteran's bilateral cataracts are possibly due to 
the result of in-service radiation exposure.  Dr. G. wrote 
in April 2000 that the fact that the veteran had a 
cataract in his right eye in his 50s and presently had a 
posterior subcapsular cataract in the other eye, made it 
possible this was indeed due to radiation exposure.  Also, 
in April 2000, a VA physician stated that veteran's 
cataracts in 1991 were quite early compared to normal; he 
currently had cataracts in his 60s; and it was possible 
that both were due to radiation exposure during military 
service.  

The veteran's representative has, essentially, argued that 
these opinions represent a difference of opinion, and 
implies that such opinions should place the matter in 
"relative equipoise" for service connection purposes.

The Board points out, however, that an evaluation of the 
probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the examiner's knowledge and skill in analyzing the data, 
and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as the adjudicator of this matter.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Greater weight may be placed upon one physician's opinion 
over another's, depending upon factors such as reasoning 
employed by the physicians and whether, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In the present case, the Board finds the opinion of 
CPHEHO, who concluded that it was "unlikely" that the 
veteran's bilateral cataracts were the result of radiation 
exposure during service, is the most probative medical 
evidence on this point.  While Dr. G. and the other VA 
physician are clearly competent physicians, who had 
opportunity to personally examination the veteran, their 
opinions were rendered without the benefit of the 
veteran's radiation exposure dosage estimate.  Thus, those 
opinions were based only on the veteran's recitation of 
pertinent history, and each examiner's speculation, 
without any accurate, official information regarding his 
in-service radiation exposure.  The weight of a medical 
opinion is diminished where that opinion is based on an 
inaccurate factual premise or an examination of limited 
scope.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 
supra. 

The CPHEHO is the only physician of record to have 
reviewed the dosage estimate, and thus is the only 
physician to have taken into consideration this veteran's 
official estimate of radiation exposure in rendering her 
opinion.  By contrast, the other doctors whose opinions 
have been offered in support of the claim did not have 
such information, and hence, could only speculate as to 
the veteran's likely radiation exposure.  Thus, the Board 
is unable to find these medical opinions decisive, or even 
as equally persuasive as the CPHEHO's, on the central 
question underlying the claim for service connection.

The Board notes that, contrary to the representative's 
suggestions that the veteran's actual radiation exposure 
is unknown, the dose assessment provided by the Department 
of Defense in this case is, by, regulation, an appropriate 
basis for the opinion obtained from the Under Secretary of 
Benefits.  Moreover, while the regulation provides for 
referral to an independent expert to reconcile a material 
difference in dose data obtained, here, no dose assessment 
other than that obtained from the DD Form 1141 has been 
provided (see 38 C.F.R. § 3.311(a)(3)), and neither the 
veteran nor his representative has otherwise established a 
basis for seeking further medical opinion in this case.

As a final point, the Board emphasizes that the veteran's 
assertions as to an etiological relationship between his 
bilateral cataracts and ionizing radiation exposure during 
service provide no probative support for his claim.  With 
all due respect for the sincerity of his opinion, as a 
layperson without medical training and expertise he is not 
competent to provide a probative opinion on a medical 
matter, such as the etiological relationship between his 
bilateral cataracts and an injury or disease during active 
service, to include his exposure to ionizing radiation 
therein.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997); Espiritu v. Derwinski, supra.

Under the circumstances of the case, the Board must 
conclude that the criteria for a grant of service 
connection for bilateral cataracts, claimed as a result of 
exposure to ionizing radiation in service, are not met, 
and that the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, supra.

ORDER

Entitlement to service connection for bilateral cataracts, 
including on the basis that they are due to exposure to 
ionizing radiation in service, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

